 
Exhibit 10.18
 
[img.jpg]



Whitebox Advisors, LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, MN  55416
Attn: Jake Mercer


 
Dear Mr. Mercer:
 
This letter agreement, dated as of September 17, 2013 but effective as of
January 1, 2013, will confirm our understanding of the basis on which Whitebox
Advisors, LLC (together with its affiliates, “Whitebox”) will provide, directly
or indirectly, on a non-exclusive basis, certain advisory services to Par
Petroleum Corporation (together with its affiliates and subsidiaries, the
“Company”) in connection with Matters (as such term is defined herein).
 
1.           Strategic, Advisory and Consulting Services.  By execution hereof,
Whitebox  agrees that, during the Term (as such term is defined herein), to the
extent requested by the Company and deemed appropriate by Whitebox, Whitebox
shall render to the Company, by and through itself, its affiliates, and its
respective officers, members, employees and representatives as Whitebox in its
sole discretion shall designate from time to time, advisory and consulting
services in relation to the affairs of the Company in connection with ongoing
strategic and operational oversight of the Company, which may include, without
limitation, (a) advice on financing structures and relationships with the
Company’s lenders and bankers; (b) advice regarding public and private offerings
of debt and equity securities of the Company; (c) advice regarding asset
dispositions, acquisitions or other asset management strategies; (d) advice
regarding potential business acquisitions, dispositions or combinations
involving the Company or its affiliates, (which advice may include, by way of
illustration only, identifying and evaluating candidates for acquisitions,
dispositions or business combination transactions, assisting the Company in
evaluating and responding to inquiries and proposals that may be received by the
Company regarding potential acquisitions, dispositions or business combination
transactions, assisting the Company in negotiations in respect of acquisitions,
dispositions or business combination transactions and consulting with and
assisting counsel and accountants in the structuring and execution of
acquisitions, dispositions or business combination transactions), and (e) such
other advice directly related or ancillary to the above strategic, advisory and
consulting services as may be reasonably requested by the Company (any
transaction or matter being the subject matter of any advice provided hereunder
directly or indirectly by Whitebox being referred to herein as a
“Matter”).  Except as provided in Section 3 hereof, Whitebox shall not charge a
fee for the provision of strategic, advisory and consulting services set forth
in clauses (a) through (e) of this Section 1.   The Company acknowledges and
agrees that the Company shall rely solely on the counsel of its own attorneys
regarding legal matters and shall consult with and rely solely upon the advice
of its own tax advisors and other advisers regarding the tax consequences and
other economic considerations with respect to any Matter.
 

 
 

--------------------------------------------------------------------------------

 

2.           Additional Services.  In addition to the strategic, advisory and
consulting services set forth in clauses (a) through (e) of Section 1 hereof,
upon the request of the Company, Whitebox may also provide such additional
services as may be agreed upon in writing by the Company and Whitebox and
specifically set forth as an addendum to this letter agreement.  Such addendum
shall set forth in reasonable detail the nature of the services to be provided
and the charges associated with such services.
 
3.           Reimbursement of Expenses.  Whether or not any proposed Matter is
consummated, the Company agrees to periodically reimburse Whitebox, upon
request, for: (a) Whitebox’s travel and other out-of-pocket expenses, provided,
however, that in the event such expenses exceed $50,000 in the aggregate with
respect to any single proposed Matter, Whitebox shall first obtain the Company’s
consent before incurring additional reimbursable expenses, and (b) provided the
Company’s prior consent to their engagement with respect to any particular
proposed Matter is obtained, all reasonable fees and disbursements of counsel,
accountants and other professionals, in each case incurred in connection with
Whitebox’s services under this letter agreement.  The Company agrees that, in
lieu of reimbursing Whitebox for such expenses, Whitebox may forward to the
Company invoices for the same, and the Company shall promptly pay such invoices
directly to the payee.
 
4.           Confidentiality.  The Company acknowledges and agrees that from
time to time Confidential Information of the Company has been, and in the future
may be, shared between Whitebox and its Representatives and Representatives of
the Company (including without limitation directors of the Company that may be
otherwise affiliated with Whitebox) in connection with the provision of advice
by Whitebox to the Company and such Representatives.  The parties hereby agree
that such Confidential Information may continue to be shared, consistent with
past practice and such sharing of information is ratified and approved;
provided, that Whitebox will abide by the confidentiality provisions of any
confidentiality agreement, non-disclosure agreement or similar agreement
executed by the Company in connection with a Matter that pertain to Confidential
Information; provided, however, that notwithstanding the foregoing, Whitebox
shall have no obligation hereunder or under any such confidentiality agreement,
non-disclosure agreement or similar agreement with respect to any Confidential
Information which (a) is or becomes available to the public other than as a
result of a disclosure by Whitebox or its Representatives (as such term is
hereinafter defined) in violation hereof, (b) was available to Whitebox on a
non-confidential basis prior to its disclosure by or at the request of the
Company (including without limitation by any of the Representatives of the
Company), (c) becomes available to Whitebox on a non-confidential basis from a
person (other than the Company or any of its Representatives) who is not known
to Whitebox to be prohibited from disclosing such information to Whitebox by a
legal, contractual or fiduciary obligation, or (d) is independently developed by
Whitebox or on Whitebox’s behalf without violating any of Whitebox’s obligations
hereunder; and provided, further, that Whitebox and its Representatives and
Representatives of the Company (including directors of the Company that may be
otherwise affiliated with Whitebox) shall not be prohibited from obtaining,
using or retaining any Confidential Information for purposes of monitoring and
evaluating Whitebox’s (or its affiliates) investment in the Company or
exercising any voting, governance, control or other rights and
 

 
2

--------------------------------------------------------------------------------

 

responsibilities in the capacity as a stockholder of the Company or as a member
of the Board of Directors of the Company.  As used in this letter agreement, (i)
the term “Confidential Information” means any and all information (whether in
written, oral, digital or other tangible or intangible form) in respect of a
Matter, any party thereto, any affiliate or subsidiary of any such party that is
provided to Whitebox or its Representatives by or at the request of the Company
(including without limitation by any of the Representatives of the Company),
whether provided before or after the date of this letter agreement, together
with all analyses, compilations, forecasts, studies or other documents or
materials, whether prepared by Whitebox or its Representatives, that contain or
otherwise reflect such information or its review of, or interest in, the Matter;
(ii) the “Representatives” of a person are the directors, officers, managers,
members, partners, employees, representatives, financial, legal, accounting and
other advisors (including, without limitation, consultants, bankers, financial
advisers and any representatives of any such advisers), affiliates, potential
sources of capital, and agents of such person, and (iii) the term “person” shall
be broadly interpreted to include without limitation the media and any
corporation, partnership, group, individual or other entity.  The parties hereby
agree that this paragraph shall survive the termination of this letter
agreement.
 
5.           Indemnification; No Liability.  In consideration of Whitebox’s
services as described herein or provided under this letter agreement, including,
without limitation, any Addendum hereto, the Company agrees to indemnify and
hold harmless Whitebox, its direct and indirect affiliates (including, without
limitation, any trust companies) and each of their respective directors,
officers, agents, employees, trustees, trust beneficiaries, other
Representatives, stockholders, partners, members and other affiliated persons
(each of the foregoing an “Indemnified Party”) against any and all losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
relating to or arising out of this letter agreement or Whitebox’s provision of
any services hereunder and will reimburse each Indemnified Party for reasonable
attorneys’, accountants’, investigators’, and experts’ fees and expenses and
other out-of-pocket fees and expenses incurred in connection with investigating
or defending any such loss, claim, damage, liability, action or proceeding,
whether or not in connection with pending or threatened litigation in which any
Indemnified Party is a party; provided, however, that the Company will not be
liable in any such case for losses, claims, damages, liabilities or expenses
that a court of competent jurisdiction shall have determined in a final
unappealable judgment to have arisen primarily from the gross negligence, bad
faith or willful misconduct of the Indemnified Party seeking
indemnification.  In addition, neither Whitebox nor any other Indemnified Party
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) related to or arising from this letter agreement or Whitebox’s
provision of any services hereunder, except for liability for losses, claims,
damages and expenses that a court of competent jurisdiction shall have
determined in a final unappealable judgment to have arisen primarily from
Whitebox’s gross negligence, bad faith or willful misconduct.  The Company
expressly acknowledges and agrees that each Indemnified Party is an intended
third party beneficiary of this Section 5, and that each Indemnified Party shall
have the right individually to enforce the terms and provisions of this Section
5.
 

 
3

--------------------------------------------------------------------------------

 

6.           Permissible Activities.  Subject to applicable law, nothing herein
shall in any way preclude Whitebox or any other Indemnified Party from engaging
in any business activities or from performing services for its or their own
account or for the account of others, including for companies that may be in
competition with the business conducted by the Company.
 
7.           Term.  The term of this letter agreement (the “Term”) shall be for
a period of one year beginning on the date hereof.  The Term shall be
automatically extended for successive one-year periods unless Whitebox or the
Company provides the other party hereto with written notice at least 60 days
prior to any extension date that it desires to terminate this letter agreement.
The provisions of Sections 4 and 5 and otherwise as the context so requires
shall survive the termination of this letter agreement.
 
8.           Governing Law; Amendments.  This letter agreement (a) shall be
governed by, and construed in accordance with, the laws of the State of Texas
without regard to the principles of conflicts of law, (b) contains the complete
and entire understanding and agreement of Whitebox and the Company with respect
to the specific subject matter hereof, and supersedes all unperformed prior
understandings, conditions and agreements, oral or written, express or implied,
respecting Whitebox’s provision of services in connection with any contemplated
Matter and the other subject matter specifically addressed herein, (c) may be
amended or modified in a writing duly executed by both of the parties hereto and
not by any course of conduct, course of dealing or purported oral amendment or
modification, and (d) may be executed by the parties hereto on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  The waiver by either party of
a breach of any provision of this letter agreement by the other party shall not
operate or be construed as a waiver of any subsequent breach of that provision
or any other provision hereof.
 
9.           Assignment.  Neither Whitebox nor the Company may assign or
delegate their rights or obligations under this letter agreement without the
express written consent of the other party hereto, except that (a) Whitebox may
assign any and all of its rights under this letter agreement to receive
reimbursement of Whitebox’s expenses as provided in this letter agreement, and
(b) the Company’s rights and obligations hereunder may be assigned and delegated
by operation of law pursuant to any merger, reorganization or similar business
combination.  This letter agreement and all the obligations and benefits
hereunder shall be binding upon and shall inure to the successors and permitted
assigns of the parties.
 
10.           Severability. Any provision of this letter agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
[SIGNATURE PAGE FOLLOWS]
 

 
4

--------------------------------------------------------------------------------

 

If the foregoing accurately sets forth our understanding, please so signify by
signing and returning to us the enclosed duplicate hereof.
 
Very truly yours,


PAR PETROLEUM CORPORATION






By:    /s/ Brice Tarzwell                              
                                                      
Name:  BRICE TARZWELL
Title:    SENIOR VICE PRESIDENT,
        CHIEF LEGAL OFFICER
Accepted and agreed
to as of the date
first above written:
WHITEBOX ADVISORS, LLC
By:           /s/ Jacob Mercer                       
        Name:  Jacob Mercer
        Title:   Senior Portfolio Manager




 
5

--------------------------------------------------------------------------------

 
